It is with great
honour that I take this floor before this Assembly. At
the outset, I should like to congratulate the President,
on behalf of the Government of the Republic of
Angola, for his election to the presidency of the
sixtieth session of the General Assembly of our
Organization.
I also wish to express my appreciation to his
predecessor, Mr. Jean Ping, for his commitment and for
the transparent and efficient manner in which he
presided over the fifty-ninth session of General
Assembly.
Today, 60 years after the foundation of the United
Nations, humanity continues to face new and complex
challenges. The continuation of armed conflicts,
hunger, poverty, massive human rights violations, the
spread of HIV/AIDS, malaria and tuberculosis, the scar
of terrorism and the risk that non-State actors can
acquire, develop and use weapons of mass destruction
indeed constitute a threat to international peace and
security. Therefore, the international community has
every reason to act collectively to reform and
strengthen the United Nations in order to render it
better prepared to address the many and complex
challenges we are facing.
The Republic of Angola follows with great
concern the developments in several areas of the world,
particularly on the African continent. In spite of a
relatively positive tendency characterized by a
decrease in areas of tension in the world today, it is
necessary to continue to pay special attention to the
peace processes in various parts of the world,
particularly in the Democratic Republic of the Congo,
Côte d’Ivoire, Sudan and Guinea-Bissau, to mention
only a few.
Regarding Guinea-Bissau, my delegation is
satisfied with the results achieved, and we commend
the political maturity shown by the people of Guinea-
Bissau during the transition period, particularly the
civic responsibility demonstrated during the period of
presidential elections.
In this context, we believe that respect for the
constitutionally established institutions of sovereignty
is an indispensable condition for political stability.
Only this will create a propitious environment for the
accomplishment of tasks that guarantee the
maintenance of peace and economic reconstruction.
Such is the expectation of the Guinean people, who
went to voting stations in such significant numbers.
That is a vote for democracy.
In that connection, we welcome the round table
on Guinea-Bissau, scheduled for the month of
November, and we urge donors to respond positively
since the international community’s assistance remains
a fundamental condition for the process under way.
Regarding the process of consolidation of peace
currently in progress in the Great Lakes region,
Angola, in its capacity as a core country, is pleased
with what has been achieved so far. We thank the
Group of Friends, and particularly the Government of
35

Canada, for the support they have been providing, and
especially for the second Great Lakes Conference, due
to be held next November in Nairobi.
Although we understand that the primary
responsibility to prevent and resolve conflicts in Africa
falls upon African States themselves, we share the
notion that the international community should, in
partnership with regional and subregional
organizations, play a more significant role in the
prevention and resolution of conflicts on the continent.
Based on our own experience, we believe that in
order for strategies for the prevention and resolution of
conflicts to be successful, they should be based on an
approach that is as inclusive as possible. In this
connection, the cooperation of the key organs of the
United Nations — the General Assembly, the Security
Council and the Economic and Social Council — is
absolutely essential. The pertinent involvement of the
international financial institutions, as well as the
private and business sectors, has proven to be equally
fundamental.
For this reason, we support and welcome the
decision of the High-level Meeting to create the
Peacebuilding Commission. We are ready to work with
partners towards rendering this organ operational as
soon as possible.
Angola supports the creation of the permanent
fund for the consolidation of peace. We are also of the
view that activities related to disarmament,
demobilization and reintegration should be financed
from the regular budget and attributed to peacekeeping
operations.
While the illicit exploitation of natural resources
was not mentioned in the outcome document of the
summit, we hope that during the current session of the
General Assembly this issue will be given due
consideration since it constitutes a fundamental
element for the strategy of prevention and resolution of
conflicts.
Terrorism undoubtedly constitutes a permanent
threat to the world that no country can face alone.
Therefore, it calls for cooperation among all countries,
with the United Nations playing the central role in the
fight against it. In this connection, we join the
Secretary-General’s plea for the conclusion, as urgently
as possible, of the comprehensive convention against
international terrorism, which would contain a
universally accepted definition of the concept of
terrorism.
Five years since the adoption of the Millennium
Declaration, the social and economic situation in
several parts of the globe continues to be characterized
by extreme poverty.
As well-articulated mentioned by the Secretary-
General in his report, “In larger freedom” (A/59/2005),
poverty is not only about development; it is also a
matter of security and respect for human rights, which
are fundamental to the Millennium Development
Goals. For this reason, I agree with several previous
speakers that this issue in the outcome document ought
to be dealt with in greater detail. Thus, we look
forward to continuing our work in the relevant forums,
in particular in a strengthened Economic and Social
Council.
The fight against HIV/AIDS, malaria,
tuberculosis and other illnesses constitutes an
indispensable condition for peace, stability and
international collective security. For this reason, we
urge the international community to redouble its efforts
in mobilizing the required resources for the prevention
and treatment of these illnesses.
Let me take this opportunity to express my
Government’s appreciation to the United States for
funding and initiating a programme to fight malaria in
Angola, as well as in Tanzania and Uganda.
In my delegation’s opinion, in order to meet the
challenges facing the world, it is imperative that we
proceed to the reform of the main organs of the United
Nations, with a view to adapting them to the current
reality. We will remain active in the process of reform
of the United Nations, including the Security Council
and the other primary bodies of our Organization.
We share the opinion that the composition of the
Security Council should properly reflect the present
day political reality. Enlarging the Security Council
would render it more transparent and more
representative, with greater credibility and, in
particular, greater authority in its decisions.
Nevertheless, we would like to underline that the
enlargement of the Council is just one aspect of the
reform that needs to be completed. We should not
underestimate other elements of Council reform that
we consider no less important, such as the need to
36

improve and render more transparent its working
methods.
I am convinced that the results reached at the
High-level Plenary Meeting during this session of the
General Assembly will stimulate the continuation of
the debate on the process of the reform itself. This will
create a platform that will reinforce the Organization’s
common vision and objectives: strengthening
cooperation and providing greater assurances that
international peace and stability can only be found in a
reinforced multilateralism.